MORRIS, Judge.
Defendant entered a plea of guilty to felonious breaking or entering and felonious larceny. The court interrogated him upon his plea and defendant signed the transcript of plea. Upon the transcript, the court entered an adjudication that the plea was freely, understandingly and voluntarily made, without undue influence, compulsion or duress, and without promise of leniency. The court heard the evidence and entered upon the minutes a finding that “there is a factual basis for said plea,” which finding is included in the record. The indict*237ment is proper and the sentence is within the limits provided by statute for the offenses committed.
No error.
Judges Vaughn and Graham concur.